Exhibit 10.4

FORM OF SEVERANCE AGREEMENT

AGREEMENT made as of June 27, 2008, between Harte-Hanks, Inc., a Delaware
corporation (the “Company”), and                      (the “Executive”).

WHEREAS, the Executive is currently serving as [President and Chief Executive
Officer] [an Executive Vice President] [a Senior Vice President] of the Company;

WHEREAS, the Executive possesses an intimate knowledge of the business and
affairs of the Company, its policies, methods, personnel and plans for the
future and has acquired contacts of considerable value to the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution to the growth and success of the Company has been
substantial and wishes to offer an inducement to the Executive to remain in the
employ of the Company;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, this Agreement sets
forth benefits which the Company will pay to Executive in the event of
termination of Executive’s employment under the circumstances described herein:

1. Term. The term of this Agreement shall be effective upon a Change in Control
(as defined herein) and continue until the earlier of (a) the expiration of the
second anniversary of the occurrence of a Change in Control, (b) the Executive’s
death, or (c) the Executive’s earlier voluntary retirement (except as provided
in Section 3(a)(ii)) (the “Term”).

2. Definitions.

 

  (a) Cause. For “Cause” means that the Board determines in good faith that the
Executive shall have committed:

 

  (i) an intentional material act of fraud or embezzlement in connection with
his duties or in the course of his employment with the Company;

 

  (ii) intentional wrongful material damage to property of the Company; or

 

  (iii) intentional wrongful disclosure of material secret processes or material
confidential information of the Company.

For the purposes of this Agreement, no act, or failure to act, on the part of
the Executive will be deemed “intentional” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company.

 

Severance Agreement - Page 1



--------------------------------------------------------------------------------

  (b) Change in Control. A “Change in Control” of the Company shall have
occurred if any of the following events shall occur:

 

  (i) the Company is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than 60% of the combined voting power of the then
outstanding securities of the remaining corporation or legal person or its
ultimate parent immediately after such transaction is received in respect of or
in exchange for voting securities of the Company pursuant to such transaction;

 

  (ii) the Company sells all or substantially all of its assets to any other
corporation or other legal person and as a result of such sale less than 60% of
the combined voting power of the then outstanding securities of such corporation
or legal person or its ultimate parent immediately after such transaction is
received in respect of or in exchange for voting securities of the Company
pursuant to such sale;

 

  (iii) any person (including any “person” as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities which when added to any securities already owned by such person would
represent in the aggregate 30% or more of the combined voting power of the then
outstanding securities of the Company; or

 

  (iv) such other events that cause a Change in Control of the Company as
determined by the Board in its sole discretion.

 

  (c) Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (d) Disability. “Disability” shall have the meaning given to disability in the
Company’s long-term disability insurance plan.

 

  (e) Severance Compensation. The “Severance Compensation” shall be a lump sum
cash amount equal to 200% of the sum of (i) the annual base salary of the
Executive in effect immediately prior to the Change in Control or the
Termination Date, whichever is larger, plus (ii) the average of the bonus or
incentive compensation of the Executive, received from the Company for the two
fiscal years preceding the year in which the Change in Control occurred or for
the two fiscal years preceding the year in which the Termination Date occurs,
whichever is larger.

 

  (f) Termination Date. The “Termination Date” shall be the date upon which the
Executive or the Company terminates the employment of the Executive and such
termination constitutes a “separation from service,” as defined and applied in
Section 409A of the Code.

 

Severance Agreement - Page 2



--------------------------------------------------------------------------------

3. Rights of Executive Upon Change in Control and Termination.

 

  (a) The Company shall provide the Executive, ten days following the
Termination Date (subject to Section 11 if the Executive is a specified
employee), and provided the Executive has executed the release described in
Section 6 below, Severance Compensation in lieu of compensation to the Executive
for periods subsequent to the Termination Date, if, following the occurrence of
a Change in Control, any of the following events shall occur:

 

  (i) the Company terminates the Executive’s employment (i.e., the Executive
separates from service) during the Term other than for any of the following
reasons:

 

  (1) the Executive dies;

 

  (2) the Executive suffers a Disability and is unable to work (with or without
reasonable accommodation) for a period of 180 consecutive days; or

 

  (3) for Cause,

 

  (ii) the Executive terminates his or her employment (i.e., separates from
service) after such Change in Control during the Term and a material adverse
change in the employment relationship without the Executive’s consent, which
shall include the occurrence of at least one of the following events:

 

  (1) a material adverse change in the nature or scope of the authorities,
functions or duties attached to the position with the Company that the Executive
had immediately prior to the Change in Control;

 

  (2) a reduction in the Executive’s salary, bonus or incentive compensation or
a significant reduction in scope or value of other monetary or non-monetary
benefits (other than benefits pursuant to a broad based employee benefit plan)
to which the Executive was entitled from the Company immediately prior to the
Change in Control;

 

  (3) a determination by the Executive made in good faith that as a result of a
Change in Control and a change in circumstances thereafter, he has been rendered
substantially unable to carry out, or has been substantially hindered in the
performance of, the authorities, functions or duties attached to his position
immediately prior to the Change in Control;

 

Severance Agreement - Page 3



--------------------------------------------------------------------------------

  (4) the Company shall require the Executive to materially relocate his
principal location of work from the location thereof immediately prior to the
Change in Control, or to travel away from his office in the course of
discharging his responsibilities or duties significantly more than required of
him prior to the Change in Control; or

 

  (5) the Company commits any material breach of this Agreement;

provided, however, that with regard to each change described above, the
Executive must provide written notice to the Company within 90 days of the
occurrence of such change, and the Company shall have 30 days in which to cure;
or

 

  (iii) the Executive terminates his or her employment (i.e., separates from
service) for any reason during the 30-day period following the first anniversary
of the Change in Control.

 

  (b) Severance Compensation pursuant to this Section 3 will not be subject to
setoff or mitigation.

 

  (c) Upon a Change in Control, all equity-based awards previously granted by
the Company to the Executive and not yet exercised will become vested and fully
exercisable by the Executive. Such equity-based awards shall remain exercisable
for their original term; provided, however, that the Company has the right to
require the Executive to exercise such equity-based awards that are subject to
exercise within 90 days after receipt of written notice to the Executive. If the
Executive fails to exercise his or her equity-based awards within such 90-day
period, the Company has the right to cancel such equity-based awards. Awards
that vest on a performance basis will be considered to vest at 100% of the
target level previously established for such awards.

 

  (d) In the event the Company becomes obligated hereunder to pay the Executive
the Severance Compensation, the Company shall also pay the Executive, ten days
following the Termination Date (subject to Section 11 if the Executive is a
specified employee), and provided the Executive has executed the release
described in Section 6 below, a lump sum cash payment in the amount equivalent
to continuation coverage (COBRA) payments under the Company’s group health
insurance plan for a period of 18 months.

 

  (e)

If the amounts due to the Executive in connection with a Change of Control under
this and/or other agreements, plans or arrangements would result in an “excess
parachute payment” within the meaning of Section 280G of the Code, and the total
amounts due to the Executive would have to be reduced by more than ten

 

Severance Agreement - Page 4



--------------------------------------------------------------------------------

 

percent (10%) to avoid such an “excess parachute payment,” then the Company
shall pay to Executive an additional amount in cash (a “Gross-Up Payment”) equal
to the amount necessary to cause the amount of the aggregate after-tax
compensation and benefits received by the Executive hereunder (after payment of
the excise tax under Section 4999 of the Code with respect to any excess
parachute payment, and any state and federal income and FICA taxes with respect
to the Gross-Up Payment) to be equal to the aggregate after-tax compensation and
benefits such Executive would have received if Sections 280G and 4999 of the
Code had not been enacted. Such Gross-Up Payment shall be made in a lump sum as
soon as practicable (subject to Section 11 if the Executive is a specified
employee), but not later than the end of the year following the year in which
the Executive remits such excise taxes. A nationally recognized public
accounting firm selected by the Company shall determine the amount of the
Gross-Up Payment at the Company’s expense. Notwithstanding the foregoing, no
Gross-Up Payment shall be made if, in the opinion of tax counsel selected by the
Company, no excess parachute payments would occur if the total amounts due to
the Executive in connection with a Change of Control were reduced by ten percent
(10%) or less; in such event, total benefits under this Agreement shall be
reduced by up to ten percent (10%) in value in the following order:

 

  (i) cash amounts payable as Severance Compensation under Section 3(a) above
shall be reduced first;

 

  (ii) if necessary, amounts for the maintenance of continuation coverage under
Section 3(d) above shall be reduced next; and

 

  (iii) if necessary, the accelerated vesting of equity-based awards as provided
in Section 3(c) above shall be reduced.

4. Successors, Binding Agreement. This Agreement will be binding upon the
Company, its successors and assigns, and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

5. Notice. The Company shall give written notice to Executive within ten days
after any Change in Control. Failure to give such notice shall constitute a
material breach of this Agreement. For purposes of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered or received after being
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

 

Severance Agreement - Page 5



--------------------------------------------------------------------------------

If to the Executive:

c/o Harte-Hanks, Inc.

200 Concord Plaza Drive

Suite 800

San Antonio, Texas 78216

If to the Company:

Harte-Hanks, Inc.

200 Concord Plaza Drive

Suite 800

San Antonio, Texas 78216

Attention: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

6. Release. In consideration for the benefits and payments provided for under
Sections 3(a) and 3(d) of this Agreement, unless such requirement is waived by
the Board in its sole discretion, the Executive agrees to execute a release
acceptable to the Company releasing the Company, its subsidiaries, shareholders,
partners, officers, directors, employees and agents from any and all claims and
from any and all causes of action of any kind, including but not limited to all
claims or causes of action arising out of the Executive’s employment with the
Company or the termination of such employment. The Executive shall execute such
release prior to or as soon as practicable after his Termination Date.

7. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, unless specifically referred to herein,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the
substantive laws of the State of Delaware (to the extent not preempted by
Federal law), without regard to principles of conflicts of law. This Agreement
replaces any prior severance agreement between the Company and the Executive.

8. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

9. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the

 

Severance Agreement - Page 6



--------------------------------------------------------------------------------

employment of the Company prior to any Change in Control; provided, however,
that any termination of employment of the Executive or removal of the Executive
as an elected officer of the Company following the commencement of any
discussion authorized by the Board of Directors of the Company with a third
person that ultimately results in a Change in Control shall be deemed to be a
termination or removal of the Executive after a Change in Control for purposes
of this Agreement and shall entitle the Executive to all Severance Compensation.
Notwithstanding any other provision hereof to the contrary, the Executive may,
at any time during his employment with the Company upon the giving of 30 days
prior written notice, terminate his employment hereunder. If this Agreement or
the employment of the Executive is terminated under circumstances in which the
Executive is not entitled to any Severance Compensation, neither the Executive
nor the Company shall have any further obligation or liability hereunder. For
the avoidance of doubt, nothing herein shall be deemed to modify or amend any
provision of any other non-competition, non-solicitation, confidentiality, or
other agreement with the Company.

10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling; provided,
however, that no withholding pursuant to Section 4999 of the Code shall be made
unless, in the opinion of tax counsel selected by the Company and acceptable to
the Executive, such withholding relates to payments which result in the
imposition of an excise tax pursuant to Section 4999 of the Code.

11. Section 409A. Notwithstanding anything to the contrary in this Agreement, if
the Executive is a “specified employee” (as defined and applied in Section 409A
of the Code) as of the Termination Date, to the extent any payment under this
Agreement constitutes deferred compensation (after taking into account any
applicable exemptions under Section 409A of the Code) and to the extent required
by Section 409A of the Code, the Executive shall not be entitled to any payments
under this Agreement until the earlier of (a) the first day following the
six-month anniversary of the Termination Date, or (b) the Executive’s date of
death. For purposes of Section 409A of the Code, each “payment” (as defined by
Section 409A of the Code) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A of the Code,
payments shall be deemed exempt from Section 409A of the Code to the full extent
possible under the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4) and (with respect to amounts paid no later than the second
calendar year following the calendar year containing the Termination Date) the
“two-years/two-times” separation pay exemption of Treasury Regulation §
1.409A-1(b)(9)(iii), which are hereby incorporated by reference.

 

Severance Agreement - Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

HARTE-HANKS, INC. By:  

 

Name:   Title:   [NAME OF EXECUTIVE]

 

 

Severance Agreement - Page 8